                                             THE CITY OF NEW YORK                           DOMINIQUE F. SAINT-FORT
                                                                                              Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                            LAW DEPARTMENT                                   Labor & Employment Division
                                                100 CHURCH STREET                                            (212) 356-2444
                                                NEW YORK, NY 10007                                     dosaint@law.nyc.gov

                                                                     May 21, 2021

        BY ECF
        Honorable Alvin K. Hellerstein
        United States District Judge              6R2UGHUHG
        United States District Court
        Southern District of New York             V+RQ$OYLQ.+HOOHUVWHLQ
        500 Pearl Street                          0D\
        New York, NY 10007-1312

                       Re: Shargani v. City of New York, et al.
                           Docket No. 21 CV 00337 (AKH)(OTW)

        Dear Judge Hellerstein:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, recently assigned to represent Defendants the
        New York City Department of Environmental Protection (“DEP”) and the City of New York
        (hereinafter “City Defendants”) 1 in the above-referenced action. I write to respectfully request
        that Your Honor extend the time for the City Defendants to respond to the complaint in this
        action from May 30, 2021 to June 11, 2021. Counsel for Plaintiff consents to this request.

                        Plaintiff Paul Shargani, who identifies as an Iranian Jewish man, brings this action
        against the City of New York, DEP, and Dennis Delaney, contending that they discriminated
        against him during the course of his employment with DEP on the basis on his race, national
        origin, and religion in violation of 42 U.S.C. §§ 2000e, et seq. (“Title VII”), New York State
        Executive Law §§ 290, et seq. (“SHRL”) and New York City Administrative Code §§ 8-101, et
        seq. (“CHRL”). Plaintiff Shargani also alleges retaliation in violation of the same federal and
        state laws for having complained of the alleged discrimination. In support of his claim, Plaintiff
        Shargani contends that Thomas Marrama, a former DEP Supervisor, heard discriminatory
        comments allegedly made by Defendant Delaney.

                       The requested extension of time is necessary in order to allow the undersigned to
        receive additional information from my clients regarding the facts of the case, which is necessary
        to formulate an appropriate response to the complaint. Moreover, this office is still investigating
        service of the summons and complaint on the individually named Defendant, Dennis Delaney,

        1
          Upon information and belief, individually named defendant Dennis Delaney has not yet been
        served.
         Case 1:21-cv-00337-AKH Document 17 Filed 05/21/21 Page 2 of 2




and, if service has been effectuated, additional time is needed to make a determination pursuant
to Section 50-k of the New York General Municipal Law as to whether this office will represent
him. In addition, this office, without appearing on behalf of individually named defendant
Delaney, requests that the Court also extend, sua sponte, the time for defendant Delaney to
respond to the complaint until June 11, 2021 in order to preserve his rights while the
aforementioned service and representation inquiries are made.

               This is the second such request of this Court for additional time. There are no
other currently scheduled deadlines that would be affected by this request. Accordingly,
Defendants respectfully requests that its time to respond to the Complaint be extended until June
11, 2021.

              Thank you for Your Honor’s consideration of this request.

                                                           Respectfully submitted,
                                                           /s/ Dominique F. Saint-Fort
                                                           Dominique F. Saint-Fort
                                                           Assistant Corporation Counsel

cc:    Jaazaniah Asahguii, Esq. (By ECF)
       Gaines, Novick, LLP
       Attorneys for the Plaintiff
       1133 Westchester Avenue, Suite N-202
       White Plains, New York 10604
       Tel. (914) 288-9595
       Fax (914) 288-0850
       Email: jasahguii@gainesllp.com




                                              -2-
